


EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS




The following documents of Navistar International corporation, its principal
subsidiary Navistar, Inc., and its indirect subsidiary Navistar Financial
Corporation are incorporated herein by reference.


Exhibit
10.79
  
Third Amendment to the Note Purchase Agreement among Navistar Financial
Securities Corporation, as Seller, NFC, as Servicer, Liberty Street Funding LLC,
as a Conduit Purchaser, The Bank of Nova Scotia, as a Managing Agent and a
Committed Purchaser, and Bank of America, National Association, as a Managing
Agent. Filed as Exhibit 10.1 to Form 8-K dated July 19, 2011 and filed July 20,
2011. Commission File No 001-09618.
Exhibit
10.80


  
First Amendment to the Indenture Supplement among Navistar Financial Dealer Note
Master Owner Trust, as Issuer, and The Bank of New York Mellon, as Indenture
Trustee. Filed as Exhibit 10.2 to Form 8-K dated July 19, 2011 and filed July
20, 2011. Commission File No 001-09618.





The following documents of Navistar International Corporation are filed
herewith:


Exhibit
10.81
  
Nominating and Governance Committee and Board of Directors approval of changes
to non-employee director compensation.



______________________________
*
Indicates a management contract or compensatory plan or arrangement required to
be filed or incorporated by reference as an exhibit to this report.




























































E-1